Citation Nr: 1108324	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  06-03 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction rests with the San Diego, California RO.

The appellant and his wife testified before the undersigned Acting Veterans Law Judge at a videoconference hearing in July 2008.  A transcript of the hearing has been associated with the record.

This issue was remanded by the Board in September 2008 for further evidentiary development.

In December 2009, the Board denied the claim of entitlement to service connection for retinitis pigmentosa.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's representative and VA General Counsel also filed a Joint Motion for Remand (Joint Motion).  In June 2010, the Court granted the Joint Motion, vacated the Board's December 2009 decision, and remanded this claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of service connection for retinitis pigmentosa.  In June 2010, the Court vacated and remanded the Board's December 2009 decision which had denied this claim.  In December 2009 and December 2010 statements, the Veteran and his representative indicated that during service the Veteran was pulled from his regular duties and assigned other duties due to his deteriorating eyesight.  The appellant's representative contends that personnel records may corroborate the Veteran's lay testimony and establish that he in fact had been given new duty assignments because of his decreasing visual acuity to include night blindness.  

VA has an affirmative duty to assist claimants obtain relevant records.  See 38 U.S.C.A. 5103A (b)(1) (West 2002) (VA is required to make reasonable efforts to obtain relevant records which the claimant has adequately identified to VA); see also White v. Derwinski, 1 Vet. App. 519, 521 (1991) (finding that the duty to assist requires the Secretary to obtain private records which may be relevant to the Veteran's claim).  The Veteran's representative has notified VA of records that potentially could substantiate the Veteran's claim.  The record is devoid of a showing of an attempt to locate these records.  In light of the duty to assist, and because the Board is bound by the Court's June 2010 Order granting the Joint Motion, VA should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Service personnel records should be obtained.  If  no records are available, this must be noted in the record and the Veteran must be notified of the result.

2.  If records are obtained and support the appellant's contentions that he was given new duty assignments because of his vision, the RO should then obtain another VA compensation and pension opinion based on the new evidence.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Cynthia. A. Skow 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


